In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1404V
                                        UNPUBLISHED


    MICHAEL ANTKOWIAK,                                      Chief Special Master Corcoran

                        Petitioner,                         Filed: July 27, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.


                                   RULING ON ENTITLEMENT1

        On October 16, 2020, Michael Antkowiak filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”) which
meets the Table definition for GBS or which, in the alternative, was caused in fact by the
influenza vaccine he received on October 18, 2017. Petition at ¶ 1. Petitioner also alleged
that he received the vaccine in the United States and that neither he nor any other party
has filed a civil action or received an award for his GBS. Id. at ¶ 2. The case was assigned
to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       On July 27, 2021, Respondent filed his Rule 4(c) Report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent believes Petitioner has satisfied the criteria set forth in the
Vaccine Injury Table and the Qualifications and Aids to Interpretation. Id. at 14.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2